DETAILED ACTION
In application filed on 10/03/2019, Claims 1-3 and 6-15 are pending. Claims 1-3 and 6-15 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/03/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Furman on 05/25/2022.
The application has been amended as follows:

Claim 1 (currently amended):
	A microfluidic test device comprising: a body; 
	a first chamber having an outlet provided with a first valve and configured to hold a first buffer having a first buffer volume; a primary reaction chamber;
	 a sample inlet for receiving a sample and being configured for feeding a sample having a sample volume, into the device; 
	a first fluid path in fluid communication with 
	 a second fluid path in fluid communication with 
	a primary test part comprising a primary test chamber; 
	a third primary fluid path in fluid communication with 
	a primary valve arranged in the third primary fluid path; and 
	a flow driving device configured to move fluid from the primary reaction chamber to the primary test part,wherein first buffer is configured to flush sample in the sample inlet through the second fluid path and into the primary reaction chamber, where the first buffer, the sample and a primary reaction material are mixed; and
	wherein the microfluidic test device comprises , opposing sides of the sample inlet.

Reasons for Allowance
Claims 1-3 and 6-15 are allowed. 

The following is an examiner's statement of reasons for allowance:

The closest prior art, Cho (US20090286327A1) teaches a microfluidic test device comprising:
a body (Fig. 11, device having body);
a first chamber having an outlet provided with a first valve and configured to hold a first buffer (Para 0044, referred to as first reagent may be, e.g., a buffer or distilled water) having a first buffer volume (Para 0044, second chamber containing buffer; Fig. 7, ref. 20);
a primary reaction chamber (Para 0011, third chamber, ref. 30);
a sample inlet for receiving a sample and being configured for feeding a sample having a sample volume, into the device (Para 0044, a first chamber; Fig. 7, ref. 10);
a first fluid path (Para 0045, channel 41) in fluid communication with the outlet of the first chamber (Para 0044, second chamber; Fig. 7, ref. 20) and the sample inlet (Para 0045, first chamber 10 is connected to the second chamber 20 by a channel 41; Fig. 7);
a primary test part (Para 0058, detector; any structural portion of the detection chamber, ref. 60) comprising a primary test chamber (Para 0089, detection chamber, ref. 60);
a third primary fluid path (Para 0063, third chamber 30) in fluid communication with the primary reaction chamber and the primary test part (Para 0063, third chamber 30 is connected to the detection chamber 60 by a channel 43);
a primary valve (Para 0063, valve ref. 63) arranged in the third primary fluid path (Para 0063); and
a flow driving device (Para 0076, rotary driving unit 510),
wherein the microfluidic test device comprises the primary reaction material (Fig. 3, lyophilized reagent) in a lyophilized form.
However, Cho (US20090286327A1) neither teaches nor fairly suggests a microfluidic test device comprising:
a second fluid path in fluid communication with the sample inlet and the primary reaction chamber;
a flow driving device configured to move fluid from the primary reaction chamber to the primary test part, wherein first buffer is configured to flush sample in the sample inlet through the second fluid path and into the primary reaction chamber, where the first buffer, the sample and a primary reaction material are mixed; and
wherein the primary reaction material and the first buffer are arranged on different, opposing sides of the sample inlet.

Therefore Claims 1-3 and 6-15 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797